Title: To Benjamin Franklin from Mary Maccatter and Amy Kelly, 12 September 1782
From: Maccatter, Mary,Kelly, Amy
To: Franklin, Benjamin


Sr
Dunkirk 7ber 12th 1782
We they undernamed, do take the liberty of acquainting your honour of the distress, and Situation of our husbands, whose names are Captain Edward Maccatter Captain John Kelly alias Grumbly, they had the misfortune of being Captured, the former was taken to London, the latter to Dublin, each of them has a property in the hands of a John Torris, who was armateer of the Vessels they commanded, to their Great disadvantage, as he is a man that deals very unjustly with his partners or the people that are concerned with him in this town, and has it more in his power to cheat us, Maccatter was condemned to die, but I think (under God) it was by your Interest or Some Other friend, at Paris that he was respited, and I am now informed he got the Kings pardon, and likewise Mr Ryan who was equally condemned, but notwithstanding, he Still wants Some money to help him out of London, this Torris Says he Owes Maccatter very little money, and cannot pay it, as he Says, he did not receive the price of the prizes they took, which were a vast many and very Valuable, but this is only a false and Villainous excuse, as we are informed, now depending on your humanity and the charitable character you bear, you wd be pleased to speak to Some of your friends at Court, about our circumstances, and that they Shd Send Orders to the Judges of the Admiralities in the different ports or harbors they Sent the prizes into, to prepare their liquidations or get them ready as Soon as they can, as this Torris Says if he got the liquidations that he wd Settle with every body he has dealings with, but he thinks the longer he is from paying this money the more he will have to himself, as there is a great many in want and distress in this town, who have been in his employment, not in this town only but in English prison at present, and Sent to America and will not give one farthing to assist them, he expects they Shd go again to Sea, and wd be either killed or taken and be Sent to America, as they mostly are Americans there are Some of them oblidged to leave their letters of Attorney with people here for want of being paid their due, and then he can Say, they owed him what he pleases to Say, as he Said when my husband Maccatter And Captain Ryan were greatly in his debt at the time he expected they were executed, this is the Sort of a man that Torris is, to which I can get three or four hundred people to Subscribe their names, besides Several Merchants of good characters, Sr it is great necessity that Oblidges us, to trouble you, as it will be as meritorious a thing as can be expected from any Gentleman, as it will serve a vast many distressed people, along with our poor husbands, ourselves and Six children I Mary Maccatter have four, and Amy Kelly alias Grumby two, this Torris has at the risqu and hazard of our husbands lives, and many more besides appeared on change, after paying the Great debts he owed and made a purchase of land, to the value of thirty thousand pounds sterling, and Several houses, and has Sent Some Ships to the West indies laden with Merchantdizes, and Says he cannot pay a poor starving family what is lawfully due to them, it wd take Severall pages to mention how this knave intended to treat us, as being stangers and of the weaker Sex, memory cannot retain or tongue express the deceit of this ungratefull man, who does not care what becomes of our husbands if he could keep what they acquired, we hope youill take to consideration our condition, if the liquidations Shd come he can have no farther excuse, Edward Maccatter had the honour to know and Speak Several times to Mgr de Castries, who knows perfectly well the great quantites of prizes and ransoms taken by him and Kelly, we found a gentleman here that would make him Shew his acompts, if the liquidations were here, in complying with our requests, you shall for ever have the prayers and good wishes of a vast many, and in particular of your humble petitioners
Mary MaccatterAmy Kelly ALIAS Grumly

P.S. the pleaces or towns they have sent the prizes into are Brest Lorieant Morlaix Cherbourgh Baiyone I hope youill Send your answer to this when you Speak to your friends to the white hart to the care of Mr Williamson, for either of us

 
Notation: Macater Mary Dunkerque 12 Sept. 1782.
